                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     THAO T. LE,                                          Case No. 18-cv-05647-BLF
                                   8                     Plaintiff,
                                                                                              ORDER GRANTING MOTION TO
                                   9              v.                                          REMAND
                                  10     CAPITAL ONE AUTO FINANCE, et al.,                    [Re: ECF 24]
                                  11                     Defendants.

                                  12          Before the Court is Plaintiff’s motion to remand. See ECF 24. The Court finds the motion
Northern District of California
 United States District Court




                                  13   appropriate for submission without oral argument. See Civ. L.R. 7-1(b). Having considered the
                                  14   submissions of the parties, the relevant law, and the record in this case, the Court GRANTS
                                  15   Plaintiff’s motion to remand.
                                  16    I.    BACKGROUND
                                  17          On August 10, 2018, Plaintiff Thao T. Le filed this action in the superior court of
                                  18   California, County of Santa Clara. See Not. of Removal, Ex. B (“Compl.”), ECF 3. Through his
                                  19   Complaint, Plaintiff seeks to “gain the release of all liens and encumbrances on title to” and to
                                  20   maintain possession of an automobile. See id. ¶ A.i. Plaintiff claims that the Defendant creditors
                                  21   “refuse[] to cease and desist their involvement with the Vehicle and surrender possession of the
                                  22   property title to PLAINTIFF or issue a RELEASE.” Id. ¶ 3. Though the Complaint is not entirely
                                  23   clear as to its claims, it alleges that “Defendants jointly and severally at all times material are
                                  24   believed to have had a common scheme and plan which involved misrepresentation through
                                  25   threats, duress, and coercion to mislead” Plaintiff. Id. ¶ f.6. He also alleges that the Defendant
                                  26   credit reporting entities are reporting negative information about Plaintiff and his credit. Id. ¶ f.8.
                                  27   The only law he mentions is “common law . . . state fair debt collection law, and consumer
                                  28   protection laws.” Id. ¶ A.i. He also alleges intrastate and/or interstate private securities laws
                                   1   violations “[a]ll in violation of local state laws.” Id. ¶ g.2.

                                   2           On September 14, 2018 Defendant Trans Union, LLC filed a notice of removal to federal

                                   3   court based on federal question jurisdiction under 28 U.S.C. § 1331. Not. of Removal. ¶ 3. In its

                                   4   notice, Trans Union claims that federal question jurisdiction is appropriate because:

                                   5           Plaintiff alleges that Trans Union “reported the negative [credit] information to
                                               others . . . including the negative remarks created by the [sic] Capital One Auto
                                   6
                                               Finance” that was “scheduled to be removed by law” and as a result Plaintiff is
                                   7           “negatively impacted in credit availability.” Plaintiff requests relief from Defendants
                                               that the “negative remarks regarding a claim of default and any negative reporting
                                   8           should be removed from the credit bureaus reports.”
                                   9   Id. ¶ 2 (citations omitted). Trans Union claims these allegations “implicate” the Fair
                                  10   Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et seq. Id.
                                  11    II.    LEGAL STANDARD
                                  12           Pursuant to 28 U.S.C. § 1441(a), a defendant may remove a civil suit from state court to
Northern District of California
 United States District Court




                                  13   federal court if the action could initially have been filed in federal court unless Congress expressly
                                  14   provides otherwise. See, e.g., Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). However, all
                                  15   such “removal statutes are strictly construed against removal,” Luther v. Countrywide Home
                                  16   Loans Servicing LP, 533 F.3d 1031, 1034 (9th Cir. 2008), and “[f]ederal jurisdiction must be
                                  17   rejected if there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc.,
                                  18   980 F.2d 564, 566 (9th Cir. 1992). Because of this “strong presumption against removal
                                  19   jurisdiction,” the party seeking removal “always has the burden of establishing that removal is
                                  20   proper.” Id. (internal quotation marks omitted). But “a plaintiff seeking remand has the burden to
                                  21   prove that an express exception to removal exists.” Luther, 533 F.3d at 1034.
                                  22           When, as here, removal is based on the presence of a federal question, the court looks to
                                  23   the face of the well-pleaded complaint to determine whether a cause of action is created by federal
                                  24   law or whether the plaintiff’s right to relief necessarily depends on the resolution of a substantial
                                  25   question of federal law. Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 808 (1988)
                                  26   (citing Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 27–28 (1983)).
                                  27   “[I]t must be clear from the face of the plaintiff’s well-pleaded complaint that there is a federal
                                  28   question.” Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996).
                                                                                      2
                                   1    III.   DISCUSSION

                                   2           In his motion, Plaintiff argues that this Court does not have federal question jurisdiction

                                   3   because the state court can adequately consider and decide the case, and because, as the “master of

                                   4   [his] complaint,” he had the right to “freely choose the[] venue and forum” for his case, which “is

                                   5   not federal court.” Mot. at 2. In opposition, Trans Union restates assertions from its notice of

                                   6   removal that Plaintiff’s allegations “implicate” the FCRA. See Opp. at 2–6, ECF 25. Though it

                                   7   “acknowledges that Plaintiff’s claims and allegations may also implicate California’s Consumer

                                   8   Credit Reporting Agencies Act,” it argues that the Complaint seeks relief under both state and

                                   9   federal law. Id. at 3. Trans Union also argues that Plaintiff’s list of laws under which he brings

                                  10   his claims incorporates federal law because it ends with an “etc.” and because a letter Plaintiff sent

                                  11   to Trans Union, which it alleges is incorporated into the Complaint by reference, references 15

                                  12   U.S.C § 1681, et seq. Opp. at 2–3.
Northern District of California
 United States District Court




                                  13           The Court agrees with Plaintiff. As Trans Union concedes, none of Plaintiff’s causes of

                                  14   action are alleged under federal law. In fact, while Plaintiff’s Complaint contains explicit

                                  15   references to state law, it makes no mention of any federal law. As the master of his Complaint,

                                  16   Plaintiff has chosen to bring claims under these state laws, as Trans Union recognizes he can do

                                  17   under California law. Trans Union’s reliance on Plaintiff’s stray “etc.” at the end of this list of

                                  18   laws does not change that fact and does not overcome the strong presumption in favor of remand.

                                  19   See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The ‘strong presumption’ against

                                  20   removal jurisdiction means that the defendant always has the burden of establishing that removal

                                  21   is proper.”). Likewise, even assuming Plaintiff’s letter is fully incorporated into the Complaint, no

                                  22   similar reference is made in the Complaint itself, and thus the letter has no bearing on what claims

                                  23   Plaintiff ultimately decided to pursue in this litigation. Thus, the Court finds that there is no

                                  24   federal question jurisdiction on the face of the well-pleaded Complaint and that the motion to

                                  25   remand must be GRANTED. The Court is assured of the correctness of this result given Judge

                                  26   Davila’s decision to remand a nearly identical complaint based on a nearly identical notice of

                                  27   remand in Nguyen v. US Bank, No. 18-cv-5648-EJD, Dkt. 20 (Sept. 28, 2018). The Court finds

                                  28   that decision well-reasoned and persuasive and remands for the same reasons.
                                                                                          3
                                   1    IV.   Order

                                   2          For the foregoing reasons, the Court REMANDS this case back to the Santa Clara County

                                   3   Superior Court for lack of subject matter jurisdiction.

                                   4          The Clerk shall REMAND this case to Santa Clara County Superior Court. All other

                                   5   matters are TERMINATED and VACATED, and the Clerk shall close this file.

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: November 1, 2018

                                   9                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
